DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 5 August 2021 has been entered.  Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaskill (U.S. Patent 10,655,738).
Regarding claim 1, McCaskill discloses a flow rate trimming device (FIG. 2) comprising a body 12/18 defining a plurality of convoluted flow passages 46A/46B/48A/48B extending between a first 
Regarding claim 2, McCaskill discloses for each convoluted flow passage, the annular and radial flow passages forming the convoluted flow passage are axially aligned with one another within the body (FIG. 3, 4).
Regarding claim 3, McCaskill discloses the upper and/or lower edges of the openings are of substantially arched form (See FIG. 3) (FIG. 3, 4).
Regarding claim 4, McCaskill discloses the arched form is smoothly curved (See FIG. 3) (FIG. 3, 4).
Regarding claim 5, McCaskill discloses the arched form is of part circular or part elliptical form (See FIG. 3) (FIG. 3, 4).
Regarding claim 7, McCaskill discloses the convoluted passages have upper and/or lower walls of substantially arched form (See FIG. 3) (FIG. 3, 4).
Regarding claim 8, McCaskill discloses the upper and/or lower edges of the convoluted passages are of substantially arched form (See FIG. 3) (FIG. 3, 4).
Regarding claim 9, McCaskill discloses the arched form is smoothly curved (See FIG. 3) (FIG. 3, 4).
 the arched form is of part circular or part elliptical form (See FIG. 3) (FIG. 3, 4).
Regarding claim 12, McCaskill discloses the convoluted flow passages are of substantially constant cross-sectional shape and size along their entire lengths (See FIG. 3) (FIG. 3, 4).
Regarding claim 13, McCaskill discloses the cross-sectional shapes and/or sizes of the convoluted flow passages vary along their lengths (the size of the cross section of the annular flow passages 48A/48B and radially extending flow passages 46A/46B differ in size and shape when compared to each other) (FIG. 3, 4).  
Regarding claim 14, McCaskill discloses the body is composed of a plurality of plates 42 arranged in a stack, each plate having a groove 48 of convoluted shape formed therein, the face of an adjacent plate having a recess 48B formed therein aligned with at least part of the groove, the groove in each plate, and the adjacent recessed face of an adjacent one of the plates together defining each convoluted flow passage (FIG. 1, 3, 4).
Regarding claim 15, McCaskill discloses the recess is formed (FIG. 3, 4).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the recess, does not depend on its method of production, i.e. milling or grinding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 16, McCaskill discloses the recess is of arched form and is of tapering height and width (FIG. 3, 4).
Regarding claim 18, McCaskill discloses a flow rate trimming device (FIG. 2) comprising a body 12/18 defining a plurality of convoluted flow passages 46A/46B/48A/48B extending between a first .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCaskill in view of Haines (U.S. Patent 7,690,400).

McCaskill is silent regarding the arched form is of part polygonal form, made up of two or more straight sections.
However, Haines teaches the use of a multitude of different cross-sectional shaped openings made up of an arch and/or two or more straight section (FIG. 8-10c).  Haines teaches a number of different cross sections and having a cross section combining an arch with straight edges for the cross section is part of a finite amount of cross sections that it would be obvious to try.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCaskill, by making the shape of the opening arched in form with two or more straight sections, as taught by Haines, because such a modification would have been considered a mere design consideration, and one of ordinary skill in the art would know that manipulating the cross-section of the openings will impact the flow characteristics in the desired manner, and given the finite amount of different cross section geometries, one of ordinary skill would know to try this geometry.  
Regarding claim 11, McCaskill discloses the claimed invention substantially as claimed, as set forth above for claim 7.
McCaskill is silent regarding the arched form is of part polygonal form, made up of two or more straight sections.
However, Haines teaches the use of a multitude of different cross-sectional shaped openings made up of an arch and/or two or more straight section (FIG. 8-10c).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCaskill, by making the shape of the opening arched in form with two or more straight sections, as taught by Haines, because such a modification would have been considered a mere design .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCaskill in view of Kluz (U.S. Patent 10,302,224).
Regarding claim 17, McCaskill discloses the claimed invention substantially as claimed, as set forth above for claim 1.
McCaskill is silent regarding the body is of one piece construction, manufactured using an additive manufacturing process to form the body with the flow passages formed therein.
However, Kluz teaches a flow rate trimming device 400 the body 400 is of one piece construction, manufactured using an additive manufacturing process to form the body with the flow passages 430 formed therein (FIG. 4; Col. 5 line 4-26).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCaskill, by using additive manufacturing to form the body as a one-piece construction, as taught by Kluz, for the purpose of utilizing a known method of manufacture to achieve a one-piece construction devoid of unintended spaces between neighboring plates.

Response to Arguments
Applicant's arguments filed 5 August 2021 have been fully considered but they are not persuasive.
Applicant first argues that the apertures present on the separate disks 42A and 42B cannot be interpreted as individual apertures.  It is true that the two separate apertures present on the two separate disks combine to form a larger aperture through which fluid passes.  However, it is very clear that these two segments are in fact separate from each other.  The fact that they function together to 
Applicant next states that a malleable surface cannot be used as a flow rate trimming device.  The material of the structure does not preclude the structure from functioning in the intended manner.  Furthermore, the reliance on FIG. 4 is merely to bring attention to the relationship between the disks and the apertures, and shows how the elements are stacked to form the desired flow rate trimming device.  Figures 1, 3, and 5 also are cited to further present how the elements interact with each other to create the desired flow rate.  Applicant’s assertion that what is shown in FIG. 4 is an intermediary step in developing the final product is not persuasive as the citation was merely to point out how the elements are positioned with respect to each other.  Applicant’s argument is not persuasive.
Applicant’s assertion that once sintered the elements become monolithic and therefore cannot be deemed individual is factually inaccurate.  Monolithic means to be cast as a single piece.  Forming separate elements together to create a single piece does not mean the individual elements no longer exist.  Quite the opposite, it merely means to take individual elements and form them together to function as an individual piece.  By monolithically forming the disks together, each disk is still its own element, it now merely functions as a single piece.  The single piece, may still be made up of a multitude of individual pieces.  Accordingly, stating the discs act monolithic does not mean those discs and their subsequent openings do not maintain their individuality.  Merely that the elements will now act as a single piece made up of a plurality of many components.  Applicant’s argument is not persuasive.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753